___________

                                     No. 96-1307
                                     ___________

Jose Leon Barahona-Paredes,               *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Western District of Missouri.
United States of America,                 *         [UNPUBLISHED]
                                          *
              Appellee.                   *

                                     ___________

                     Submitted:      October 2, 1996

                            Filed:   October 7, 1996
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

     Jose Leon Barahona-Paredes (Barahona) appeals the district court's1
order denying his 28 U.S.C. § 2255 motion.         We affirm.


     After pleading guilty to a drug offense, Barahona was sentenced to
121 months' imprisonment and five years' supervised release.         On direct
appeal, we affirmed.       United States v. Barahona, 990 F.2d 412 (8th Cir.
1993).    Barahona then filed this section 2255 motion, asserting that his
guilty plea was involuntary because the district court did not advise him
about the effect of supervised release and about the court's power to
depart from the Guidelines range, as required by Federal Rule of Criminal
Procedure 11(c)(1).        Barahona also asserted that the court should have
departed downward at sentencing based upon his cooperation with the




     1
      The Honorable Dean Whipple, United States District Judge
for the Western District of Missouri.
authorities and his aberrant behavior.     The district court denied the
motion.


     We review de novo the denial of Barahona's motion and, "as it was
denied without a hearing, will affirm only if the motion, files, and
records conclusively show he is not entitled to relief."     See Arnold v.
United States, 63 F.3d 708, 709 (8th Cir. 1995).   A Rule 11 violation does
not justify section 2255 relief unless the violation "`results in a
complete miscarriage of justice,' or is `inconsistent with the rudimentary
demands of fair procedure.'"   Holloway v. United States, 960 F.2d 1348,
1353 (8th Cir. 1992) (quoted cases omitted).    We agree with the district
court that its noncompliance with Rule 11(c)(1) constituted harmless error
because Barahona has not established he was prejudiced by the court's
omissions.   See Fed. R. Crim. P. 11(h) (any variance from procedures
required by Rule 11 not affecting substantial rights shall be disregarded);
see also United States v. Young, 927 F.2d 1060, 1062 (8th Cir.) (applying
Rule 11(h) to Rule 11(c)(1) violation), cert. denied, 502 U.S. 943 (1991).


     As to his supervised-release claim, Barahona was advised that he was
subject to a statutory maximum term of life imprisonment.     Assuming that
Barahona serves his entire 121-month sentence, violates his supervised-
release conditions one day before expiration of his supervised-release
term, and is required to serve his entire supervised-release term in
prison, his total prison sentence will still not exceed the maximum life
sentence of which he was advised.    Cf. United States v. Osment, 13 F.3d
1240, 1243 (8th Cir. 1994) (concluding that district court's failure to
advise defendant of effect of supervised-release term could not be deemed
harmless, because in worst-case scenario, defendant's total potential
imprisonment could exceed maximum prison sentence described by court at
plea hearing).   Furthermore, Barahona has not asserted that he would not
have pleaded guilty had he been advised of the effect of supervised release
and of the court's power to




                                    -2-
depart from the Guidelines range.    See Holloway, 960 F.2d at 1354; cf.
Clemons v. Armontrout, 921 F.2d 187, 191 (8th Cir. 1990) (trial court's
misstatement in plea hearing constitutes reversible error only if it "plays
a material factor" in defendant's decision to plead guilty), cert. denied,
501 U.S. 1235 (1991).


     We also agree with the district court that Barahona procedurally
defaulted his downward-departure claims by failing to present them in the
sentencing court or on direct appeal.     See United States v. Ward, 55 F.3d
412, 413-14 (8th Cir. 1995).   Finally, we conclude that the court did not
abuse its discretion in denying Barahona's motion without a hearing.    See
Engelen v. United States, 68 F.3d 238, 241 (8th Cir. 1995) (standard of
review).


     Accordingly, the judgment is affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-